EXHIBIT 10.62(g) INVESTMENT AGREEMENT This Investment Agreement (this “Agreement”) is made as of June 23, 2009, by and among TPG Midwest US V, LLC and TPG Midwest International V, LLC (each, a “Purchaser” and, together, the “Purchasers”), and Republic Airways Holdings Inc., a Delaware corporation (the “Company”). WHEREAS, each of the Purchasers and the Company is a “Lender” (including under any related promissory note) under the Amended and Restated Senior Secured Credit Agreement (the “Credit Agreement”), dated as of September 3, 2008, among Midwest Airlines, Inc., a Wisconsin corporation (“Midwest”), Midwest Air Group, a Wisconsin corporation (“MAG”), each of the subsidiaries of Midwest from time to time party thereto, each of the Purchasers, the Company, Wells Fargo Bank Northwest, National Association, as administrative agent and as collateral agent, as amended by Amendment No. 1 to Amended and Restated Credit Agreement, dated as of October 28, 2008, Amendment No. 2 to Amended and Restated Credit Agreement, dated as of January 28, 2009 and Amendment No. 3 to Amended and Restated Credit Agreement, dated as of June 2, 2009, and as further amended, modified or supplemented from time to time; WHEREAS, the Purchasers desire to assign to the Company, and the Company desires to acquire from the Purchasers, all of the Purchasers’ rights and obligations in their capacities as “Lenders” under the Credit Agreement; and WHEREAS, concurrently with the execution of this Agreement, the Company, Midwest Air Group, Inc., a Wisconsin corporation (“MAG”), and RJET Acquisition, Inc., a Delaware corporation and a wholly owned subsidiary of the Company, are entering into an Agreement and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), pursuant to which, and on the terms and subject to the conditions of which, the Company will acquire MAG. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, mutual covenants and agreements set forth herein, the parties hereto agree as follows: SECTION
